 In theMatter of GENERAL ATLAS CARBONandOIL WORKERS INTERNA-TIONAL UNION,LOCAL 235, C. I. O.CaseNo. 16-R-1184.-Decided March31, 1945Mr. B. M. Britain,of Amarillo,Tex., for the Company.Mr. W. A.Richmond,ofWichita Falls,Tex., for the Union.Mr. Louis Colcin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Oil Workers International Union, Local235, C. I. 0., herein called the Union, alleging that ,,t question affectingcommerce had arisen concerning the representation of employees ofGeneral Atlas Carbon, Pampa, Texas, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Earl Saunders, Trial Examiner. Said hearingwas held at Amarillo, Texas, on February 27, 1945.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGeneral Atlas Carbon is engaged in the manufacture of furnace typecarbon black.We are here concerned with its plant located in thevicinity of Pampa, Texas.During 1944 materials valued at about$75,000 were shipped to the Pampa plant from points outside the Stateof Texas.During the same period the Company shipped products61 N L R. B, No. 27.232 GENERAL ATLAS CARBON233from its Pampa plant to points outside the State of Texas, valued atabout $1,000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOil Workers International Union, Local 235, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 29, 1945, the Union requested recognition as the collec-tive bargaining representative of the employees at the Pampa plant.The Company declined to recognize the Union stating that it doubtedthe Union's claim to a majority.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to be ap-propriate. ^We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all classified and construction employees atthe Pampa, Texas, plant of the Company, including shift foremenand the relief foremen, but excluding employees in the laboratory andresearch development department, engineering department employees,employees in the clerical department, warehouse foremen, and con-struction foreman, constitute a unit appropriate for the purposes ofcollective bargaining.The only controversy with respect to the unitconcerns the shift foremen and the relief foreman; the Companywould exclude them from the unit.The Company employs four shift foremen who work in rotation onthree 10-hour shifts.They are directly responsible to the assistantplant superintendent and each of them has three subordinates.Theyare paid on a weekly basis while their subordinates are paid on anhourly rate.The shift foremen spend about 30 percent of their timeworking as unit operators but are charged with the responsibility ofseeing that the work is properly performed, and they exercise the'The statement discloses that the Union submitted authorization cards bearing the namesof 32 persons who appeared on the Company's January 1945,pay rollThe said pay rolllisted approximately 43 employees in the appropriate unit. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthority to recommend effectively the discharge and promotion oftheir subordinates.The record discloses that they exercise the samedegree and authority as the warehouse and construction foremen,who are admittedly supervisory employees.We find that the shiftforemen are supervisory employees, and as such, we shall excludethem from the unit.The relief foreman works as a regular production employee exceptfor 10 to 12 weeks annually when he relieves the shift foremen.Weshall include him in the unit.We find that all classified and construction employees at the Pampa,Texas, plant of the Company, including the relief foreman, but ex-cluding employees in the clerical department, engineering departmentemployees, employees in the laboratory and research development de-partment, shift foremen, warehouse foremen, construction foremen,and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General AtlasCarbon, Pampa, Texas, an election by secret ballot shall be conductedas early as possible, but not later than sixty (60) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this GENERAL ATLAS CARBON235Direction,including employees who did not work during said pay-rollperiod because they were ill or on vacation,or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election,to determine whether ornot they desire to be represented by Oil Workers International Union,Local 235, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining.